Citation Nr: 1402384	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel











INTRODUCTION

The Veteran served on active duty from October 1968 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that continued a 10 percent rating assigned for PTSD.  The Veteran filed a notice of disagreement (NOD) with the decision in June 2009.  Then, by a rating action dated in November 2010, the 10 percent rating assigned for PTSD was increased to 30, effective from date of claim.  A statement of the case (SOC) was also issued in November 2010.  The Veteran subsequently filed another NOD in April 2011.  The RO issued a letter that same month to him advising him that it was working on his appeal.  

Later, in its May 2012 SOC, the RO clarified that the Veteran did not file a timely VA-9 form to the earlier (May 2009) decision.  However, it is important to note that the RO had already taken actions to indicate to the Veteran that the present issue was on appeal, and that it provided no opportunity to the Veteran present argument on the timeliness question.  It is even questionable as to whether the RO took the necessary steps to close the appeal.  The requirement that there be a timely Substantive Appeal is thereby deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  Therefore, the Veteran is appealing the May 2009 decision.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

For the entire period on appeal, the evidence fails to demonstrate that the Veteran's PTSD results in occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD are not met. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2009.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examination were conducted in April 2009, April 2010, and April 2012.  Those examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
 
The Veteran's last VA examination was in April 2012.  Approximately one month later, in his VA Form 9, he indicated that his condition had "gotten worse"  The Board does not believe that the statement "gotten worse" was meant to convey an assertion that the PTSD had increased in severity.  The Veteran instead seems to be arguing that his PTSD is worse than what is reflected by the current rating.  Indeed, the Board finds no evidence of an increase in severity in the Veteran's PTSD.  The Veteran has not identified how his symptoms have gotten worse or more severe.  A July 2013 VA treatment even includes findings that similar to those made at the April 2012 examination.  In short, the Board finds no need to afford the Veteran another VA examination to investigate his assertions in his May 2012 VA-9 form.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. 
§ 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119   (1999).  Otherwise, a uniform rating will be assigned. 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum scheduler rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In May 2009 the Veteran submitted a statement in support of his claim to increase his rating evaluation in which he specified his PTSD symptoms.  In this statement the Veteran stated that for 6 months he had been feeling differently about himself, that he felt down all the time, and that he lost interest in activities he used to be interested in.  He would write everything down he was supposed to do, and then forget to look at the list.  He would sleep alone, and wake up in the middle of the night.  He also asserted that he suffered from panic attacks each time he left the house.  He stated he often felt like he was going to get shot, or that the world was closing in on him.  He also asserted that he suffered from hot flashes.  

In further support of the Veteran's claim, his daughter submitted an undated statement describing changes she observed in the Veteran in the past 6 months preceding the letter, including decrease in memory, sleep deprivation, increase in panic attacks and depression.  She stated that the Veteran had trouble remembering what he had to do and where he had to go, and that she and her sister had to constantly remind him of his tasks even after he wrote them down.  She further stated that the Veteran would be unable to sleep and would send her emails at two or three in the morning, and would stay on the computer until he fell asleep again.  She described the Veteran's panic attacks as the Veteran's inability to handle crowded areas.  Finally, she described the Veteran's growing depression.  She emphasized the Veteran's increased withdrawal from social outings and his decreasing number of friends.  

In April 2009 the Veteran was afforded a VA examination.  At that examination he reported that he had spells of increased anxiety, especially in public.  He reported intrusive memories with a frequency of two to three times a week, and nightmares approximately one every two months.  He further reported difficulty falling asleep and some angry outbursts.  He had no hallucinations, suicidal ideations or consistent complaints of depression.  The Veteran did not report any panic attacks at this examination.  He reported that his symptoms had been ongoing since 2003.  The Veteran was currently married but was estranged from his wife.  He related that he was close to his two daughters as well as his mother, sister and grandchildren.  He avoided crowded environments and preferred solitude and social isolation when he was not working.  The Veteran's mental status examination was normal, and the examiner noted that the severity of his PTSD was mild.  The examiner further noted that the Veteran had not had any time off or unemployment due to his PTSD.  He assigned the Veteran a GAF score of 68.  

In April 2010 the Veteran was afforded another examination.  He maintained that his PTSD symptoms had been getting worse since 2003.  He reported nightmares related to Vietnam at least 2 times a week and that he would wake up feeling nervous.  He further reported frequent intrusive thoughts and depression, but denied any suicidal thoughts.  The examiner noted that the Veteran had anger problems, and that he tended to stay away from crowds.  Further, the Veteran reported decreased interests, feeling detached.  The examiner observed that the Veteran's affect was restricted.  He had some hypervigilance and an elevated startle response.  The examiner noted that no panic attacks were reported at this examination.  The Veteran further reported that his employment was affected by his tendency to isolate from others and that he was not able to mix with his coworkers.  He stated that although he stopped working in 2003 due to the business shutting down, he used to get angry when he worked.  The Veteran reported a good relationship with his daughters, but was separated from his wife.  The Veteran was assigned a GAF score of 58, which equated to moderate difficulty in social or occupational functioning.  

The Veteran had another VA examination in April 2012, at which the examiner noted that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior.  The Veteran endorsed recurrent distressing dreams, intense psychological distress, depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful situations.  He reported living with his wife but with distress.  He also described good family support from his children and siblings.  There was no reference to any panic attacks.  

On mental status evaluation, the Veteran had normal cognitive functioning but with some impairment in short-term memory.  He was oriented time four.  His mood was euthymic with congruent affect.  He was alert, cooperative, and tracked conversation well.  His thought process was concrete with thought content focused on responding to questions.  The Veteran had good eye contact, speech of a normal rate and volume, and motoric movements within normal limits.  He was appropriately groomed.  He denied suicidal/homicidal ideation, visual hallucinations, and visual hallucinations.  The Veteran was assigned a GAF score of 60.  

VA clinical records for the period from February 2006 to July 2013 further reflect that the Veteran had been prescribed psychotropic medications for his PTSD and that he had never been psychiatrically hospitalized for PTSD.  The overall findings are consistent with the above referenced examinations.  A mental status examination as recently as July 2013 showed that the Veteran was well-dressed, well-groomed and displayed good personal hygiene.  He was alert with good energy and oriented on all spheres. Speech was normal in tone, regular in rate, and coherent.  He displayed good eye contact with the examining clinician and interacted appropriately.  His mood was good.  His thought content did not present any psychotic symptoms or suicidal or homicidal ideation.  His affect was euthymic.  He was cognitively intact and capable of insight and judgment.  He was competent to handle his own funds. 

The Board has considered the aforementioned evidence and concludes that the 30 percent evaluation assigned for PTSD adequately compensates the Veteran for the state of his social and occupational impairment due to PTSD for the period under consideration.  Of the listed criteria that exemplify the symptomatology characteristic of a 50 percent rating, on the VA examination, the Veteran displayed disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  He did not exhibit symptoms of a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  While he had mild memory loss, which is contemplated in the 30 percent rating, he did not have impairment of short and long term memory.  There is likewise none of symptomatology identified to support an even higher (70 or 100 percent rating) such as suicidal ideation; obsessional rituals to the extent that they interfere with routine activities; neglect of personal appearance and hygiene; delusions or hallucinations; or, persistent danger of hearing self or others.  However, crucially, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

In this regard, concerning the presence of any other non-listed symptoms, the examiner assessed the presence of symptomatology specific to PTSD, under DSM-IV.  The Veteran's PTSD does not result in occupational and social impairment with reduced reliability and productivity.  The evidence does not demonstrate that the Veteran is a danger to himself much less to others as he has no suicidal or homicidal ideation or propensity for physical violence.  He has consistently reported that he retired from work in 2003 due to the business he worked for shutting down.  While he reports marital difficulty, the fact remains that he maintain his marriage and that he continues to reside with his wife.  Moreover, and of significant import, the record shows that the Veteran has positive and well-functioning relationships with his children and siblings.  He also described a positive relationship with his mother whom he helped care for until her recent passing.  The GAF scores of 68, 58, and 60 are all indicative of moderate difficulty in social and occupational functioning.  

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Thus, in the Board's assessment, within the context of the entire record, the Veteran's  short-term memory loss, anger control problems, and disturbances of motivation and mood are deemed to have been adequately contemplated in the criteria for a 30 percent evaluation.  His psychiatric symptoms produce only a decrease in efficiency and the decrease in the ability to perform occupational tasks.  The Veteran's claim for an evaluation in excess of 30 percent for PTSD must be denied.  Because the evidence in this case is not approximately balanced, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating the severity of his service-connected PTSD, the Board also has considered whether referral for the disability at issue on an extra-schedular basis is warranted.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based upon the Veteran's PTSD with associated symptomatology, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence of record does not show, and the Veteran has not asserted, that his PTSD prevents him from obtaining substantial and gainful employment.  He instead reports that he retired after his factory shutdown.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.



ORDER

An evaluation in excess of a 30 percent rating for PTSD is denied.




_________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


